Citation Nr: 1608354	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-35 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypertension has been received.  

2.  Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for service connection for rheumatoid  arthritis.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose  from a May 2012 rating decision in which the (RO,  inter alia, found that new and material evidence had not been received to reopen a claim for service connection for hypertension and denied a claim for service connection for rheumatoid arthritis.  Statements received in June 2012 and September 2012 from the Veteran represent notices of disagreement (NODs) with respect to the denial of the claim for service connection for rheumatoid arthritis and the determination that new and material evidence had not been received to reopen the claim for service connection for hypertension, respectively.  

The RO issued a statement of the case (SOC) with respect to the claim for service connection for rheumatoid arthritis in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to his matter later in December 2012.  Following an interim rating decision in July 2013 that again found that new and material evidence had not been received to reopen a claim for service connection for hypertension, an April 2015 SOC reopened and denied this claim.  A June 2015 statement from the Veteran represents a substantive appeal with respect to this matter.  Following receipt of additional evidence, a supplemental SOC (SSOC) issued in July 2015 reflects the continued  denial of each claim remaining on appeal. 

In September 2012, the Veteran presented testimony during  a hearing before a Decision Review Officer at the RO with respect to the claim for service connection for rheumatoid arthritis.  In November 2015, the Veteran presented  d testimony with respect to each claim on appeal before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  Following the November 2015 Board hearing, upon request, the undersigned held the record open for 60 days, and additional evidence in support of the appeal was received in January 2016.    

This appeal has been  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA  claims processing systems.

As regards characterization of that portion of the appeal involving service connection for hypertension, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as to service connection for hypertension as now encompassing the first and second matters set forth on the title page.

The Board's decision reopening the claim for service connection for hypertension is set forth below.  The reopened claim for service connection for hypertension, along with the claim for service connection for rheumatoid arthritis, are addressed in the remand following the order; the matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished

2.  In a May 2010 rating decision, the RO denied service connection for hypertension; the Veteran was notified of the denial and of his appellate rights in a May 2010 letter, did not perfect an appeal with respect to this matter to the Board, and no pertinent exception to finality applies. 

3.  Evidence associated with the record since the May 2010 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.   


CONCLUSIONS OF LAW

1.  The May 2010 rating decision in which the RO denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [2015]. 

2.  New and material evidence has been received to reopen the previously denied claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's favorable disposition of the request to reopen a previously-denied claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under legal authority in effect currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases-to include cardiovascular diseases, such as hypertension-which develop to a compensable degree within a prescribed period after discharge from service (one year and 10 percent for hypertension), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Under 38 C.F.R. § 3.310(a), service connection also may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  
See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has been interpreted to permit service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO originally denied service connection for hypertension in a May 2010 rating decision.  At that time, the RO considered the Veteran's service treatment records, which were not complete, and did not include the report of  separation examination, which was then deemed nonexistent.  See March 15, 2010, Formal Finding of Unavailability of complete Service Treatment Records.  The service treatment reports reflect elevated blood pressure readings, but no evidence of a diagnosis of or treatment for hypertension.  

Also of record at the time of the Marcy 2010 rating decision were private medical reports, to include a March 2010 statement from S.P., M.D., to the effect that a review of the Veteran's military records reflected that he "had high blood pressure while working in the military" that was not treated.  Dr. P. also noted comments from the Veteran with regard to his level of "stress" during the military and that the Veteran's "uncontrolled blood pressure and high stress levels could certainly contribute to his premature coronary artery disease."  Also of record was the following opinion by a VA physician following an April 2010 VA examination: 

Hypertension was diagnosed after service but not within one year after []service; [the Veteran] was unable to recall [the] year between mid-1980's to 2004 when [hypertension was] diagnosed.  [The] Veteran was therefore diagnosed several years after [] service and no records of diagnosis in service or within one year noted [] hypertension [and this condition] was not likely aggravated by his military service.  

In the May 2010 rating decision, the RO denied service connection for hypertension on the bases that the evidence did not show that the disability  was incurred in, caused by, or aggravated by military service, and the lack of any evidence that hypertension had become manifest to a compensable degree within one year of service so as to warrant service connection based on the presumption for "chronic" diseases listed at 38 C.F.R. § 3.309(a).   

The Veteran was notified of the May 2010 denial of his claim for service connection for hypertension and his appellate rights in a letter issued later in May 2010.  The filed an NOD with respect to this denial in November 2010, and an SOC was issued in June 2011; however, the Veteran did not perfect an appeal to the Board with a timely filed substantive appeal.  Moreover, no additional service records have since been associated with the claims file, warranting reconsideration of the previously denied claim for service connection.  See 38 C.F.R. § 3.156(c) (2015).  Therefore, the May 2010 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C.A. 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [2015].  This is the only final decision addressing the claim for service connection for hypertension on any basis.  

As indicated in the Introduction, above, the RO determined that the evidence received since the May 2010 rating decision was sufficient to reopen the claim for service connection for hypertension; however, regardless of this action, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  See Barnett, supra.  Thus, the Board must independently determine whether new and material evidence to reopen the claim for service connection for hypertension has been received.

Additional evidence received since the May 2010 rating decision includes an April 2015 VA examination report reflecting an opinion by the examiner that it is at least as likely as not that the Veteran's PTSD-for which service connection was granted in an April 2015 rating decision-aggravated his heart disease beyond its natural progression.  In the stated rationale for this conclusion, the examiner noted an association between an exacerbation of heart disease by psychosocial factors and an increased heart rate and blood pressure.  The additional evidence also includes the opinion by this same VA physician following a July 2015 VA examination that the Veteran's hypertension was not at least as likely as not due to the Veteran's coronary artery disease, for which service connection was granted by an April 2015 rating decision.  

While the Veteran does not appear to have specifically raised the matter of entitlement to service connection for hypertension as secondary to PTSD, VA has a duty to consider all theories of entitlement to the benefit sought raised by the record.  See, e.g., Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As such, given the  April 2015 medical opinion linking heart disease to PTSD on the basis of aggravation, as discussed above, the Board finds that this additionally received evidence-not previously of record, and not cumulative or duplicative of other evidence of record-is relevant to the question of medical etiology, and raises a reasonable probability of substantiating a claim for service connection for hypertension as secondary to PTSD-albeit, on the basis of a different theory of entitlement than previously considered.  

Under these circumstances,  the Board finds that as evidence received is both new and material, the criteria for reopening the claim for service connection for hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

As new and material evidence to reopen the claim for service connection for hypertension has been received, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ  action on the reopened claim for service connection, as well as the claim for service connection for rheumatoid arthritis, is warranted. 

Given the April 2015 VA medical opinion referenced above linking coronary artery disease to the Veteran's service-connected PTSD and the rationale therein-which suggests a link between coronary artery disease and increased blood pressure due to symptoms of PTSD-the Board finds that an addendum from the VA physician who conducted this examination, or a suitable substitute (if necessary), is needed.  Specifically, an opinion addressing whether the Veteran's hypertension was caused or is aggravated by PTSD-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for hypertension, on the merits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, while the physician who rendered the April 2015 medical opinion also completed the above-referenced July 2015 opinion finding that Veteran's hypertension was not proximately due to or the result of service connected coronary artery disease, she did not express an opinion as to whether coronary artery disease has aggravated hypertension.  As such, opinion is this regard is also being requested.  See Allen, supra.

With respect to rheumatoid arthritis, the Veteran has asserted, to sworn hearing testimony, that such is the result of extensive walking during service in Army issued boots that were ill equipped to the task.  Statements attesting as to the Veteran having lower extremity pain associated with walking in boots have been submitted from individuals who served with the Veteran.  There is also a positive but not sufficiently definitive September 2013 statement from a private rheumatologist linking degenerative arthritis in the knees to in-service physical activity, with such arthritis being "further complicated" by rheumatoid arthritis, and an imprecise December 2015 statement by a VA physician that the Veteran's rheumatoid arthritis is more likely than not due to or the result of his "service connected condition."  

As the Veteran has not been afforded a VA examination addressing the arthritis claim, and the above evidence suggests the need for a more definitive opinion addressing whether the Veteran has arthritis-degenerative or rheumatoid in nature-that is etiologically related service, the AOJ should arrange for the Veteran to undergo examination to obtain such opinion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon, supra.  

Notably, although, during the Board hearing, the Veteran purported to link at least one of the disabilities at issue to exposure to chemicals at Fort McLellan, the RO made a formal finding in April 2015 that such exposure did not occur.  As such, the Board's instructions to the clinicians below will not direct them to consider such alleged in-service exposure to chemicals.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in the denial of the claim(s)-particularly, the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examinations-preferably, the notices of examination(s)-sent to him by the pertinent VA medical facility.

Prior to arranging to obtain further medical opinions in connection with these claims,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records, to include any outstanding VA  records.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange an addendum opinion from the VA physician  who rendered the April and July 2015 opinions with respect to coronary artery disease and hypertension.  

If the VA physician who rendered the April and July 2015 opinions is not available, document that fact in the claims file is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to d obtain an opinion, based on review of the claims file from an appropriate physician (if possible).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion..

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated clinician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

The clinician should offer opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension. 

a) had its onset during service, was manifested to a compensable degree within the first post-service year, or is otherwise medically-related to service; or, if not, 

(b) was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected coronary artery disease or PTSD.  If aggravation is found, the clinician should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the clinician must consider and discuss all relevant medical evidence, (to include the elevated blood pressure readings documented during service, and VA and private medical  findings and opinions), as well all lay assertions (to include competent assertions as to the onset, nature, and continuity of hypertension.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached must be provided. 

4.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as the nature and etiology of claimed rheumatoid arthritis.    

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disability of rheumatoid or degenerative arthritis that (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service. 

In addressing the above, the examiner must consider and discuss all relevant medical evidence ( to include all VA and  private findings and opinions), as well and all lay assertions (to include competent assertions as to the nature, onset, and continuity of relevant symptoms). 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably,  notice(s) of the examination(s)-sent to him by the pertinent VA medical facility. 

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the reopened claim for service connection for hypertension and the claim for service connection for rheumatoid arthritis on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination(s), in adjudicating the reopened claim for service connection for hypertension, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that documents consideration of all pertinent evidence (to particularly include that noted above), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


